Case: 19-10873      Document: 00515370282         Page: 1    Date Filed: 04/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-10873                              April 2, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERON LEWIS EDWARDS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:19-CR-2-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Deron Lewis Edwards pleaded guilty to being a felon in possession of a
firearm. Because he possessed the firearm in connection with his commission
of a felony drug offense analogous to 21 U.S.C. § 841, the district court applied
the U.S.S.G. § 2K2.1(c)(1)(A) cross-reference to U.S.S.G. § 2X1.1 and then used
U.S.S.G. § 2D1.1 to calculate his offense level.            Now on appeal, Edwards
challenges the district court’s application of a two-level § 2D1.1(b)(1)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10873    Document: 00515370282     Page: 2   Date Filed: 04/02/2020


                                 No. 19-10873

dangerous weapon enhancement based on his possession of the firearm
underlying his offense of conviction.
      We review the district court’s application of the Sentencing Guidelines
de novo and its factual findings for clear error.    United States v. Reyna-
Esparza, 777 F.3d 291, 293-94 (5th Cir. 2015).       First, Edwards cites no
language in the relevant guidelines suggesting that applying the § 2D1.1(b)(1)
enhancement was expressly prohibited double counting, see United States v.
Jimenez-Elvirez, 862 F.3d 527, 541 (5th Cir. 2017), and we have previously
rejected an indistinguishable argument, see United States v. Andrus, No. 92-
2708, 1993 WL 529720, at *2 (5th Cir. Nov. 30, 1993) (unpublished but
precedential pursuant to 5TH CIR. R. 47.5.3).
      Second, the record supports the application of the dangerous weapon
enhancement. See United States v. Rodriguez-Guerrero, 805 F.3d 192, 195 (5th
Cir. 2015).   Edwards’s argument that § 2X1.1(a) requires an additional
evidentiary showing for specific offense characteristics based on conduct that
actually occurred is inconsistent with that guideline, the commentary, and our
precedent. See § 2X1.1(a) comment. (n.2); United States v. Cabrera, 288 F.3d
163, 169-70 (5th Cir. 2002).
      AFFIRMED.




                                        2